                                           Exhibit A
Case 2:19-cv-02047-SHL-tmp Document 71-1 Filed 10/15/19 Page 1 of 14                       PageID 486




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT TENNESSEE
                                   WESTERN DIVISION

 MECHANICAL CONTRACTORS
 ASSOCIATION OF MEMPHIS, INC.;
 WHITE PLUMBING & MECHANICAL
 CONTRACTORS, INC.; and MORGAN &
 THORNBURG, INCORPORATED,

         Plaintiffs,

 v.                                                          Case No. 2:19-cv-02047-SHL-tmp

 SHELBY COUNTY, TENNESSEE,
 CAROLYN S. WATKINS and JOHN AND
 JANE DOES 1-15,

         Defendants.


   DEFENDANTS’ RESPONSE TO PLAINTIFFS’ FIRST SET OF INTERROGATORIES


         Defendants Shelby County, Tennessee (“Shelby County”) and Carolyn S. Watkins

  (collectively “Defendants”) pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure,

 respond to Plaintiffs’ First Set of Interrogatories as follows:

                                   PREFATORY STATEMENT

         The following responses to Plaintiffs’ First Set of Interrogatories (“Interrogatories”) shall

 not be deemed to be an admission that Defendants agree with any characterization, definition, or

  assumption that the Interrogatories contain therein. Discovery is not yet complete and is still

  ongoing. Accordingly, Defendants reserve the right to offer at trial any information responsive

 to Plaintiffs’ Interrogatories that may be discovered after the submission of these responses.

 Defendants also reserve the right to amend or supplement these responses if, and as, additional

 information becomes available.
Case 2:19-cv-02047-SHL-tmp Document 71-1 Filed 10/15/19 Page 2 of 14                         PageID 487




                                      INTERROGATORIES

           INTERROGATORY NO. 1:                 Identify each individual assisting in preparation of

  answers to these Interrogatories, and the Request for Production of Documents and Request for

 Admissions served contemporaneously with these Interrogatories.

           ANSWER:      Carolyn     Watkins,      Shelby     County     Administrator       of   Equal

  Opportunity Compliance, Shep Wilbun, Shelby County Chief Diversity Supplier Officer,

  and Allura Scott, Mason Tillman Senior Manager of Equity & Compliance, provided

  assistance with the preparation of Defendants’ responses to Plaintiffs’ discovery requests.

           INTERROGATORY NO. 2:                 State the full name and present home and business

  address and telephone numbers of all persons whom "Defendants" will or may call as expert

 witnesses to give opinion testimony at the trial of this case and for each person so identified,

 please:

           a.   State the name, address and telephone number of the person's employer or
                organization with which he is associated in any professional capacity;

           b.   State the field in which he is to be offered as an expert;

           c.   Identify each subject upon which the expert is expected to qualify as an expert
                witness;

           d.   Summarize the expert's qualifications within the field in which he is to testify;

           e.   State the substance of the facts to which he is expected to testify;

           f.   State the substance of the opinion or opinions to which he is expected to testify
                and a summary of the grounds for each opinion;

           g.   With regard to all documents used by such person in connection with preparation
                of his opinions in this case, state the date of the document, its author, its recipient,
                its custodian, and its location;

           h.   With regard to each document written by such person which relates to the
                formation or preparation of his opinions, state the date of the document, its author,


                                                   2
Case 2:19-cv-02047-SHL-tmp Document 71-1 Filed 10/15/19 Page 3 of 14                         PageID 488




                its recipient, its custodian and its location and describe its nature (e.g., contract,
                invoice, memorandum); and,

         i.     List the names, titles and identify the publishers of all treatises, articles,
                pamphlets, journals, monographs, texts, books, and other publications used by any
                person identified in your response or which you expect or intend to use in this
                action in any way or at the trial of this case.

         ANSWER:        The Court entered a Scheduling Order, which doesn’t require

 Defendants to disclose experts until December 4, 2019.               Accordingly, Defendants will

  identify their experts in accordance with the timing in the Scheduling Order previously

  entered by the Court and agreed to by the parties.

         INTERROGATORY NO. 3:                   Please state the name and address of each

  consulting expert whose report or work product was reviewed by a testifying expert in this case.

         ANSWER:        Defendants object to Interrogatory No. 3 on the grounds that it

  exceeds the scope of permissible discovery. Subject to the foregoing objection and without

 waiving same, Defendants have not determined who their testifying experts will be and are

  not required to disclose its experts until December 4, 2019. Accordingly, there is no way to

  provide an answer to Interrogatory No. 3 at this stage of the litigation.

         INTERROGATORY NO. 4:                   With respect to each and every person who has

 knowledge of any fact relating to any allegations in the Complaint and any amendments thereto,

 please state the following:

         a.      The person's name, present home and business addresses and telephone numbers;

         b.     A brief summary of the facts known to each such person; and,

         c.     Whether the person has made a written or recorded statement or report and, if so,
                the name and present or last known business and home address and telephone
                numbers of the custodian of any such statement or report.




                                                    3
Case 2:19-cv-02047-SHL-tmp Document 71-1 Filed 10/15/19 Page 4 of 14                  PageID 489




         ANSWER:        Please refer to Defendants’ Initial Disclosures for a listing of

  individuals with knowledge of relevant facts as well as a brief summary of their knowledge.

 None of these individuals have made and/or prepared a statement or report regarding the

  allegations in this matter except for Shep Wilbun.

         INTERROGATORY NO. 5:                 For each person who has knowledge of any

  discoverable facts connected to "Plaintiffs'" allegations in the Complaint and any amendments

 thereto, please state the following:

         a.     The person's name, present home and business addresses and telephone numbers;

         b.     A brief summary of the facts known to each such person; and,

         c.     Whether the person has made a written orrecorded statement or reportand, if so,
                the name and present or last known business and home address and telephone
                numbers of the custodian of any such statement or report.

         ANSWER:        Please refer to Defendants’ Initial Disclosures for a listing of

  individuals with knowledge of relevant facts as well as a brief summary of their knowledge.

 None of these individuals have made and/or prepared a statement or report regarding the

  allegations in this matter except for Shep Wilbun.

         INTERROGATORY NO. 6:                 Identify each finding made by Shelby County

  Commission that you claim supports the need for race, gender, or national origin-based

 preferences (MWBE Goals) which are imposed on the construction industry in Shelby County.

         ANSWER:        The Shelby County Commission neither conducted an investigation

  nor made any findings regarding the need for race, gender, or national origin-based

  preferences in the construction industry.




                                                4
Case 2:19-cv-02047-SHL-tmp Document 71-1 Filed 10/15/19 Page 5 of 14                    PageID 490




         INTERROGATORY NO. 7:                 Identify each decision of the state or federal courts

 finding that race, gender, or national origin discrimination has occurred in the Shelby County

  construction industry.

         ANSWER:           Defendants object to Interrogatory No. 7 on the grounds that it is

  overly broad and lacks any time limitations. The Shelby County Disparity Study prepared

  by Mason Tillman used a relevant time period of January 1, 2012 to December 31, 2014.

 Defendants further object to the extent that Interrogatory No. 7 requires and/or requests

 Defendants to conduct Plaintiffs’ legal research. Subject to the foregoing objections and

 without waiving same, Defendants are not aware of any court decisions responsive to this

 Interrogatory.

         INTERROGATORY NO. 8:                 Identify each administrative finding, whether state,

 local or federal, that there has been race, gender, or natural origin discrimination in the Shelby

  County construction industry.

         ANSWER:           Defendants object to Interrogatory No. 8 on the grounds that it is

  overly broad and lacks any time limitations. The Shelby County Disparity Study prepared

  by Mason Tillman used a relevant time period of January 1, 2012 to December 31, 2014.

 Defendants further object to the extent that Interrogatory No. 8 requires and/or requests

 Defendants to conduct Plaintiffs’ legal research. Subject to the foregoing objections and

 without waiving same, Defendants are not aware of any administrative findings responsive

 to this Interrogatory.




                                                 5
Case 2:19-cv-02047-SHL-tmp Document 71-1 Filed 10/15/19 Page 6 of 14                          PageID 491




         INTERROGATORY NO. 9:                    Identify each occasion in which Shelby County has

  discriminated against contractors or subcontractors in the award or performance of construction

  contracts on the basis of race, gender or national origin in the past 10 years.

         ANSWER: The Shelby County Disparity Study prepared by Mason Tillman used a

  relevant time period of January 1, 2012 to December 31, 2014. This Study did not attempt

 to examine discrimination at the level of a specific contract. Instead, the Study determined

 that a disparity existed with regard to construction contracts, which according to

  prevailing law, creates an inference of discrimination.

         INTERROGATORY NO. 10:                   Identify each complaint made to Shelby County in

 the past 10 years that a person or entity has been discriminatedagainstonthe basis of race,

 gender, or national origin in the award or performance of Shelby County administered

  construction contracts including the specifics of each contract or contracts in question.

         ANSWER: The Shelby County Disparity Study prepared by Mason Tillman used a

  relevant time period of January 1, 2012 to December 31, 2014. This Study did not attempt

 to examine discrimination at the level of a specific contract. Instead, the Study determined

 that a disparity existed with regard to construction contracts, which according to

  prevailing law, creates an inference of discrimination. Defendants are not aware of any

  specific complaints.

         INTERROGATORY NO. 11:                   Identify each prime contract for construction in

  Shelby County that was awarded by Shelby County since the implementation of the Shelby

  County MWBE program in January 2017 without the prime contractor having achieved the

 MWBE goal (i.e. awarded on the basis of "good faith efforts").




                                                    6
Case 2:19-cv-02047-SHL-tmp Document 71-1 Filed 10/15/19 Page 7 of 14                  PageID 492




           ANSWER: Defendants will produce documents answering Interrogatory No. 11 in

  connection with their responses to Plaintiffs’ document requests.

           INTERROGATORY NO. 12:               Identify the employee(s) and/or representatives of

  Shelby County who adopted or approved the use of race, gender, and national origin based

 preferences in construction contracts awarded by Shelby County within the past 10 years.

           ANSWER: The Shelby County Disparity Study prepared by Mason Tillman used a

  relevant time period of January 1, 2012 to December 31, 2014. This lawsuit purports to

  challenge the constitutionality of the MWBE Program, which took effect on January 1,

 2017.     Shelby County’s MWBE Program was adopted by the Shelby County Board of

  Commissioners on or about December 19, 2016.

           INTERROGATORY NO. 13:               Identify each Shelby County employee(s) or

 representative(s) who worked or consulted with MTA in the production and/or evaluation of the

 MTA study.

           ANSWER:       The following is a list of Shelby County employees with whom Mason

  Tillman corresponded during the time that it was preparing the Shelby County Disparity

  Study:

           •   Carolyn Watkins, Administrator of Equal Opportunity Compliance

           •   Monika Johnson, Former Assistant County Attorney

           •   Clifton Davis, Former Administrator of Purchasing

           •   Marcy Ingram, Director of Legislative Services/Senior Attorney

           •   Kathryn Pascover, Former County Attorney

           •   Harvey Kennedy, Former Chief Administrative Officer

           •   Tom Moss, Former Assessor’s Office




                                                  7
Case 2:19-cv-02047-SHL-tmp Document 71-1 Filed 10/15/19 Page 8 of 14                     PageID 493




         •    Tom Needham, Former Public Works Director

         •    Mike Swift, Former Director of Administration and Finance

         •    Maurice Denbow, Former Supervisor B

         •    Van Sturdivant, Chief Administrative Officer

         •    Mary Lynn Seale, Manager of CIP

         •    Qur’an Folsom, Chief Administrator for Shelby County Board of Commissioners

         •    Bob Dunseath, Trustee’s Office

         •    Dini Malone, Juvenile Court Administrator

         INTERROGATORY NO. 14:                 Of the 1,193 unique market area businesses

  described in the MTA Study Chapter 6, Section II.A, page 6-2, identify each of the prime and

  sub-contractor construction firms included in that number and for each please state:

         a.      Name of the firm

         b.      Address

         c.      NAICS code

         d.      Race, ethnicity, gender and MWBE status of the owners of the firm

         e.      How often the firm bid on Shelby County contracts as a prime contractor

         f.      How often the firm submitted quotes as a subcontractor on Shelby County
                 administered contracts

         g.      Size of the firm by total number of employees

         ANSWER:        Shelby County retained Mason Tillman to conduct a disparity study,

 which was finalized in March of 2016. Accordingly, Shelby County is not aware of the

  identity of each prime and sub-contractor firms referenced in Interrogatory No. 14.




                                                  8
Case 2:19-cv-02047-SHL-tmp Document 71-1 Filed 10/15/19 Page 9 of 14                  PageID 494




         INTERROGATORY NO. 15:                Identify each document that classified the firms

  (identified in your response to interrogatory 14) by their six (6) digit NAIC code and weighted

 these firms by the amount of Shelby County expenditures in that NAIC code.

         ANSWER:       Shelby County retained Mason Tillman to conduct a disparity study,

 which was finalized in March of 2016. Accordingly, Shelby County cannot identify the

  documents used by Mason Tillman in connection with the subject(s) referenced in

 Interrogatory No. 14.       As requested in Plaintiffs’ First Request for Production of

 Documents, Defendants will produce the documents provided to Mason Tillman (to the

  extent that these documents have not already been produced in response to Plaintiffs’

 various open records requests).

         INTERROGATORY NO. 16:                Identify the Shelby County prime construction

  contracts during the MTA study period from January 1, 2012 until December 31, 2014 and for

  each please state:

         a.      The contractors who submitted a bid

         b.      The contractor awarded the contract

         c.      The MWBE status of each bidder

         d.      The MWBE goal set on the contract, if any.

         e.      Whether there was a mechanical or plumbing component of the contract
                 specifications.

         ANSWER: Shelby County does not maintain the list of contractors who submitted

  bids for the stated period. There was also no such thing as an MWBE status or MWBE

  goal for the stated period. Accordingly, Defendants will provide documents detailing the

  information responsive to subsections (b) and (e) in response to Plaintiffs’ document

  request.



                                                 9
Case 2:19-cv-02047-SHL-tmp Document 71-1 Filed 10/15/19 Page 10 of 14                     PageID 495




         INTERROGATORY NO. 17:                 Identify each document in which Shelby County has

  defined when a firm owner (who is identified with a minority group or as a female) is no longer

  considered socially disadvantaged because of the personal achievements of that owner.

         ANSWER:        Defendants object to the use of the words “socially disadvantaged” as

  vague and undefined. Subject to the foregoing objection and without waiving same, Shelby

  County retained Mason Tillman to conduct a disparity study, which was finalized in March

  of 2016. Plaintiffs appear to be conflating minority with socially disadvantaged.             The

  disparity study did not and does not purport to determine whether or not any particular

  construction firm owner is/was socially disadvantaged.

         INTERROGATORY NO. 18;                 Identify each Shelby County document which

  discusses whether MWBE goals should be set on the entire contract amount or on the

  subcontract amount.

         ANSWER:        Shelby County retained Mason Tillman to conduct a disparity study,

  which was finalized in March of 2016. Defendants would refer Plaintiffs to the portions of

  the Shelby County Disparity Study prepared by Mason Tillman wherein MWBE goals are

  discussed.

         INTERROGATORY NO. 19:                 Identify each Shelby County employee who has

  been terminated, reprimanded or otherwise disciplined for discrimination based upon race or

  gender in relation to the award of a Shelby County Construction contract within the last 20 years.

         ANSWER:        Defendants object to Interrogatory No. 19 on the grounds that it is

  overly broad. The Shelby County Disparity Study prepared by Mason Tillman used a

  relevant time period of January 1, 2012 to December 31, 2014. Subject to the foregoing




                                                  10
Case 2:19-cv-02047-SHL-tmp Document 71-1 Filed 10/15/19 Page 11 of 14                    PageID 496




  objection and without waiving same, Defendants are not aware of any employees

  responsive to this Interrogatory.

         INTERROGATORY NO. 20:                 Identify each document in which race or gender-

  neutral alternatives to the MWBE preferences were discussed or considered.

         ANSWER:        Shelby County retained Mason Tillman to conduct a disparity study,

  which was finalized in March of 2016. Defendants would refer Plaintiffs to the portions of

  the Shelby County Disparity Study prepared by Mason Tillman wherein race or gender-

  neutral alternatives are discussed.

         INTERROGATORY NO. 21:                 Does Shelby County conduct an independent

  investigation to determine that those applying for MWBE status are socially and economically

  disadvantaged. If your answer is "yes", please

         a.      Identify the person(s) and positions responsible for such independent
                 investigation

         b.     Does the Shelby County have policies, procedures, or a manual which details the
                investigation that must be conducted or considered

         c.      Identify the standards used in making the determination of whether an applicant
                 seeking MWBE status is socially and economically disadvantaged

         d.     Please identify each applicant for MWBE status who was female or minority
                status who was denied MWBE status because there were not socially or
                economically disadvantaged

         e.     Identify each applicant for MWBE status that was not female or minority status
                who was awarded MWBE status

         ANSWER:        Defendants object to the use of the words “socially disadvantaged” as

  vague and undefined. Subject to the foregoing objection and without waiving same, Shelby

  County retained Mason Tillman to conduct a disparity study, which was finalized in March

  of 2016. Plaintiffs appear to be conflating minority with socially disadvantaged.           The

  disparity study did not and does not purport to determine whether or not any particular


                                                   11
Case 2:19-cv-02047-SHL-tmp Document 71-1 Filed 10/15/19 Page 12 of 14                 PageID 497




  construction firm owner is/was socially disadvantaged. Shelby County does not conduct an

  independent analysis to determine whether those applying for MWBE status are “socially

  and economically disadvantaged.”

        Respectfully submitted this the 6th day of June, 2019.

                                             s/S. Keenan Carter__________________________
                                             Edward L. Stanton III (#18904)
                                             S. Keenan Carter (#23386)
                                             Kathryn K. Van Namen (#31322)
                                             Butler Snow LLP
                                             6075 Poplar Avenue, Suite 500
                                             Memphis, TN 38119
                                             T: (901)680-7200
                                             F: (901)680-7201
                                             Edward, stanton@butlersnow.com
                                             Keenan. carter@butl er snow, com
                                             Kate. vannamen@butl er snow, com

                                             Attorneys for Shelby County, Tennessee




                                                12
Case 2:19-cv-02047-SHL-tmp Document 71-1 Filed 10/15/19 Page 13 of 14                      PageID 498




                                              Verification


    STATE OF TENNESSEE
    COUNTY OF SHELBY


           I, Carolyn Watkins, having been first duly sworn, state as follows:

            I am the Shelby County Administrator of Equal Opportunity Compliance, and in that
    capacity I execute the foregoing Answers to Interrogatories. I verily that I have read the
    foregoing Answers and am familiar with the contents thereof To the extent the information set
    forth therein is within my personal knowledge, the matters set forth are true and correct to the
    best of my knowledge and information. To the extent the information set forth therein is not
    known to me personally but is based on the information and records of Shelby County
    Government, the matters set forth are true and correct to the best of my information and belief.




                                                        Compliance
                                                        Shelby County, Tennessee


    SWORN TO and SUBSCRIBED before me this o?             day o                  , 2019.
                                                                                     /—




    My Commission Expires:
Case 2:19-cv-02047-SHL-tmp Document 71-1 Filed 10/15/19 Page 14 of 14                     PageID 499




                                   CERTIFICATE OF SERVICE

          I hereby certify that a true and exact copy of the foregoing has been served on all counsel

  of record via email and United States Mail, postage prepaid on this 6th day of June, 2019.

  Nicholas Bragorgos, Esq.
  John Barry Burgess, Esq.
  McNabb, Bragorgos, Burgess & Sorin, PLLC

  Memphis, TN 38103
  nbragorgos@mbbslaw.com
  bburgess@mbbslaw.com

                                                s/S. Keenan Carter




  47498568.v6




                                                  14
